DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The amended specification was received on 13 June 2022.  This amended specification is acceptable.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim includes allowable subject matter indicated in the parent US Application # 16189826, now US Patent # 1127003.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a method of planning a dental treatment for a patient’s dentition including the step of receiving a virtual model of the patient’s dentition, and generating an orthodontic treatment plan based on the virtual model of the patient's dentition, the orthodontic treatment plan including a plurality of tooth movement steps to move one or more teeth of the patient's dentition from a beginning configuration to a plurality of intermediate configurations; evaluating the restorative parameter at each of the plurality of intermediate configurations evaluating the restorative parameter at each of the plurality of intermediate configurations; setting a first of the plurality of intermediate configurations to begin prosthodontic treatment, the first of the plurality of intermediate configurations satisfying the constraint on the restorative parameter in combination with the elements set forth in the claim. 
Regarding claim 11, the claim includes allowable subject matter indicated in the parent US Application # 16189826, now US Patent # 1127003.
Therefore, the art of record does not teach or render obvious, either alone or in combination, a non-transitory computer readable medium including instructions for planning a dental treatment for a patient’s dentition including the instruction to receive a virtual model of the patient's dentition; generate an orthodontic treatment plan based on the virtual model of the patient's dentition, the orthodontic treatment plan including a plurality of tooth movement steps to move Page 4 of 8Application No. 17/587,707Attorney Docket No. 11353.037US6Reply to Office Action dated: April 28, 2022Amendment dated: June 13, 2022 one or more teeth of the patient's dentition from a beginning configuration to a plurality of intermediate configurations; evaluate the restorative parameter at each of the plurality of intermediate configurations; and set a first of the plurality of intermediate configurations to begin prosthodontic treatment, the first of the plurality of intermediate configurations satisfying the constraint on the restorative parameter  in combination with the elements set forth in the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772            /RALPH A LEWIS/                                                  Primary Examiner, Art Unit 3772